Opinion filed December 21, 2018




                                      In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-18-00341-CV
                                   __________

                         IN RE MATTHEW C. LYLE


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Matthew C. Lyle, Relator, has filed an original mandamus proceeding in this
court. Relator asserts that the Honorable Ernie Armstrong, the judge of the 132nd
Judicial District Court of Scurry County, wrongfully issued an order to withdraw
$1,184 from Relator’s inmate trust fund. Relator asks this court to ascertain the
amount of money that has been removed from his account and to “void, correct, or
dismiss” the trial court’s order.
      Ordinarily, to obtain mandamus relief, a relator must show both that the trial
court has clearly abused its discretion and that the relator has no adequate remedy
by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)
(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding). Relator here has not shown that he has no adequate remedy by appeal.
        Although a notice or order to withdraw funds is not an appealable order, an
order ruling on a motion to strike or rescind an order to withdraw inmate funds would
be appealable.         Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009)
(“withdrawal order” is actually a notification from the court, not an order). Relator’s
relief with respect to his inmate trust fund lies in the filing of a motion to strike or a
motion to rescind in the trial court and, if necessary, an appeal from a denial of such
a motion. See id. Because Relator has an adequate remedy by appeal, he has not
demonstrated that he is entitled to mandamus relief. See Walker, 827 S.W.2d at 842;
In re Mendoza, No. 05-16-00383-CV, 2016 WL 1469593, at *1 (Tex. App.—Dallas
Apr. 14, 2016, orig. proceeding) (mem. op.).
        Accordingly, we deny Relator’s petition for writ of mandamus.


                                                                            PER CURIAM
December 21, 2018
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.


                                                      2